UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2962



EDWARD FRANCIS, SR.,

                                              Plaintiff - Appellant,

          versus

DAVID N. COOK,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-94-2490-3-17BD)


Submitted:   March 29, 1996                 Decided:   April 16, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Edward Francis, Sr., Appellant Pro Se. John Robert Murphy, SWEENY,
WINGATE, MURPHY & BARROW, Columbia, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Francis, Sr., appeals from a jury verdict in his favor,

seeking a new trial in the hopes of winning increased damages. In

support of his appeal, he presents thirteen allegations of error

committed by the district court. These errors involve evidentiary

rulings and denials of continuances. Our review of the record re-
veals that Appellant has failed to establish that the district

court abused its discretion regarding any of these rulings or made

any other error entitling him to relief. See Superior Form Build-
ers, Inc. v. Dan Chase Taxidermy Supply Co., 74 F.3d 488, 495 (4th

Cir. 1996); United States v. Bakker, 925 F.2d 728, 735 (4th Cir.

1991) (providing standards). Accordingly, we affirm the district

court's judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2